Citation Nr: 0916202	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  07-29 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant meets the basic eligibility 
requirements for Department of Veterans Affairs (VA) 
benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

M. R. Weaver, Associate Counsel


INTRODUCTION

The appellant in this matter is the surviving spouse of a 
deceased individual who is allegedly a Veteran with service 
in the Armed Forces of the United States.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 decision letter issued 
by the VA Regional Office (RO) in Manila, the Republic of the 
Philippines, that denied the appellant's claim for dependency 
and indemnity compensation (DIC), death pension, and accrued 
benefits because it determined that the appellant's husband 
did not have the required military service to be eligible for 
VA benefits. 

In July 2008, the appellant and her daughter appeared at the 
RO and testified before the undersigned Veterans Law Judge.  
A transcript of the hearing has been associated with the 
claims file.


FINDING OF FACT

1.	The National Personnel Records Center (NPRC) has certified 
that the appellant's deceased spouse had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.

2.	The affidavit and certification submitted by appellant do 
not meet the requirements of 38 C.F.R. § 3.203 for evidence 
of service.  






CONCLUSION OF LAW

The requirements for basic eligibility for VA benefits based 
on qualifying service by the appellant's late husband have 
not been met.  38 U.S.C.A. §§ 101(2), 5106 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.1, 3.3, 3.40, 3.41, 3.203 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered whether the notice provisions found 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002) are applicable to this claim.  The Board finds that 
because the claim at issue is limited to statutory 
interpretation, the notice provisions do not apply.  Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 
(June 2004), 69 Fed. Reg. 59989 (2004) (VA not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).  Accordingly, the Board finds no prejudice 
toward the appellant in proceeding with the adjudication of 
her claim.

During a July 2008 hearing, the appellant and her daughter 
testified that the appellant is entitled to VA benefits 
because her husband served in a recognized guerrilla unit 
during World War II.   

Eligibility for VA benefits is governed by statutory and 
regulatory laws that define an individual's legal status as a 
Veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  The term 
"Veteran" is defined as a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2).  The term "active military, naval, or 
air service" includes active duty, any period of active duty 
for training during which the individual was disabled or died 
from a disease or injury incurred in or aggravated in the 
line of duty, and any period of inactive duty training during 
which the individual was disabled or died from an injury 
incurred in or aggravated in the line of duty.  38 U.S.C.A. § 
101(24).

Title 38 of the United States Code authorizes the Secretary 
of VA (Secretary) to prescribe the nature of proof necessary 
to establish entitlement to Veterans' benefits. 38 U.S.C.A. § 
501(a)(1) (West 2002).  Under that authority, the Secretary 
has promulgated 38 C.F.R. § 3.203(a) and (c), to govern the 
conditions under which the VA may extend Veterans' benefits 
based on service in the Philippine Commonwealth Army.  Those 
regulations require that service in the Philippine 
Commonwealth Army (and thus Veterans' status) be proven with 
either official documentation issued by a United States 
service department or verification of the claimed service by 
such a department.  38 C.F.R. § 3.203(a) (requiring service 
department documentation of service where available), § 
3.203(c) (requiring service department verification of 
service where documentation is not available).

Where service department certification is required, the 
service department's decision on such matters is conclusive 
and binding on the VA.  Duro v. Derwinski, 2 Vet. App. 530 
(1992); 38 C.F.R. § 3.203(c).  Thus, if the service 
department does not verify the claimed service, the 
applicant's only recourse lies within the relevant service 
department, not with VA.  Soria v. Brown, 118 F.3d 747 (Fed. 
Cir. 1997).

In October 1988, the RO asked the NPRC to verify the 
appellant's spouse's service with the United States Armed 
Forces.  The NPRC determined that the appellant's spouse had 
"no service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces."  A follow-up NPRC search in 
January 1989 yielded the same negative results.   

In November 2006, the appellant filed an application for DIC, 
Death Pension, and Accrued Benefits by a Surviving Spouse 
based on her alleged status as the surviving spouse of a 
Veteran.  In support of her application, she submitted a 
joint affidavit wherein two individuals swore that her 
husband was a member of a recognized guerilla unit known as 
the "First Tarlac Regiment."  She also tendered a 
certification from the Armed Forces of the Philippines Office 
of the Adjutant General that showed that her husband served 
in a guerrilla unit from August 1943 to August 1945.  

In December 2006, the RO attempted to verify the appellant's 
husband's service through the NPRC for the third time.  
However, the NPRC again determined that her husband was "not 
listed in the reconstructed guerrilla roster maintained in 
the VARO Manila."

After reviewing the record, the Board finds that the evidence 
fails to show that appellant's husband was a Veteran of 
active military, naval, or air service as defined by 
applicable law.  The NPRC has repeatedly confirmed that her 
husband had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  Further, the 
affidavits and certification submitted by the appellant are 
not official documents issued by a United States service 
department.  Therefore, they are not acceptable as 
verification of her spouse's service under 38 C.F.R. 
§ 3.203(a). 

In sum, entitlement to benefits from the VA is dependant upon 
a finding that an individual has valid military service in 
the Armed Forces of the United States.  Here, the appellant 
has failed to show that her deceased spouse served in the 
active military, naval, or air service.  Hence, her claim 
lacks legal merit and must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994). 



ORDER

The appellant does not meet the basic eligibility 
requirements for VA benefits.
.





____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


